In his motion for rehearing appellant reasserts that error was committed by the trial court in admitting in evidence the fact that subsequent to appellant's arrest certain liquor was found on his premises. We find this matter is attempted to be presented for review by bill of exception in question and answer form, and we regret that we are not permitted to consider it in such condition. In addition to the authorities cited in the original opinion upon this point we refer to the case of Reese v. State, 94 Tex.Crim. Rep., 249 S.W. 857 for a collation of many authorities relative to bills of exception in such form.
Other questions raised in the motion turn largely upon the charge of the court relative to this liquor. Not being in a position to consider the admissibility of evidence relative to it we are likewise unable to say the charge of the court limiting the purpose for which it was admitted was erroneous.
The motion for rehearing is overruled.
Overruled.